Citation Nr: 1502648	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-27 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for bilateral hearing loss for the period from February 28, 2008 to August 2, 2011.  

2.  Entitlement to an initial rating higher than 30 percent for bilateral hearing loss for the period since August 3, 2011.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had service in the Michigan Army National Guard, including a verified period of active duty for training from May 1966 to September 1966.  He also had a verified period of active duty from July 1967 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection and a noncompensable rating for bilateral hearing loss, effective February 28, 2008.  

An August 2011 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss to 30 percent, effective August 3, 2011.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board observes that in a September 2012 statement of the case, the RO listed the issue on appeal as entitlement to an effective date earlier than August 3, 2011, for the award of a 30 percent rating for bilateral hearing loss, rather than the issues of entitlement to initial higher ratings for the Veteran's service-connected bilateral hearing loss.  The Board notes, however, that it is clear from the Veteran's statements on appeal that he is actually claiming entitlement to an initial higher (compensable) rating for bilateral hearing loss for the period from February 28, 2008 to August 2, 2011, and entitlement to an initial rating higher than 30 percent for bilateral hearing loss for the period since August 3, 2011.  Therefore, the Board the Board will address the issues as listed on the title page of this decision.  

The issues have been recharacterized to comport with the evidence of record.  

REMAND

The Veteran was last afforded a VA audiological examination in January 2009.  The diagnoses included mild to moderate sensorineural hearing loss, bilaterally.  Since that examination, the Veteran has received treatment for his service-connected bilateral hearing loss.  For example, August 2011 and May 2014 private audiological evaluation reports from the Lakeshore Ears, Nose, and Throat Center, P.C., have shown worsening of the Veteran's bilateral hearing loss.  Additionally, in a May 2014 statement, Robert E. Brammer, M.D., a physician at Lakeshore Ears, Nose, and Throat Center, P.C., specifically indicated that the Veteran's hearing had continued to deteriorate since 2008.  Dr. Brammer also stated that the Veteran should be a good candidate for a hearing aid evaluation.  

The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected bilateral hearing loss, in six years.  Additionally, the record clearly raises a question as to the current severity of his service-connected bilateral hearing loss.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for hearing problems since May 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected bilateral hearing loss.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss.  

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

